Citation Nr: 1217888	
Decision Date: 05/18/12    Archive Date: 05/31/12

DOCKET NO.  04-04 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for arthralgias including due to an undiagnosed illness.

2.  Entitlement to service connection for myalgias including due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The Veteran served on active duty from February 1983 to August 1992.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

In October 2006, March 2008, and February 2010, the Board remanded the above issues for further development.  In March 2008, the Board also denied the claim of service connection for an acquired psychiatric disorder including depression.  Also in February 2010, the Board granted service connection for sleep apnea and fatigue.  Therefore, these issues are no longer in appellate status.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appeal was remanded in October 2006 to, among other things, obtain a medical opinion as to whether the Veteran had undiagnosed illnesses manifested by arthralgias and/or myalgias.  Specifically, the October 2006 Board remand directed that the following development be undertaken by the RO:

 . . . the veteran must be afforded an additional VA examination to determine the etiology of the veteran's current arthralgias, myalgias . . .  The examiner must state, based on a review of all service and postservice medical records in the claims file, whether the veteran's arthralgias, myalgias . . . are manifestations of Gulf War Syndrome. 

If the arthralgias, myalgias . . ., are not found to be manifestations of Gulf War Syndrome, the examiner is to state whether any of these symptoms are, individually or collectively, a diagnosable disorder(s), and if so, whether the disorder(s) are related to the veteran's military service. 

In this regard, the post-remand record shows that the Veteran was afforded VA examinations in February 2007 as well as the fact that an addendum to those examinations were obtained in September 2007 and another VA opinion was obtained in November 2008. 

However, the Board finds that these VA examinations and opinions are inadequate because none of them provided the requested medical opinions as to the origins or etiology of the Veteran's arthralgias and myalgias.  38 U.S.C.A. § 5103A(d) (West 2002); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Therefore, the Board finds that a remand for another VA examination is required.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that where the remand orders of the Board are not satisfied, the Board itself errs in failing to ensure compliance).  

Next, the Board notes that since issuance of the November 2009 supplemental statement of the case, the RO/AMC obtained and associated with the record treatment records from the Baltimore VA Medical Center dated from February 2008 to May 2008 that show, among other things, the Veteran's complaints and treatment for multiple joint and/or muscle pains.  However, the record does not show that the RO/AMC thereafter issued a supplemental statement of the case.  Therefore, since the Board finds that these treatment records were additional pertinent evidence, a remand is also required for the issuance of another supplemental statement of the case.  See 38 C.F.R. §§ 19.9, 19.31 (2011) (a supplemental statement of the case will be furnished to the veteran when additional pertinent evidence is received after a statement of the case has been issued).  

In this regard, the Board notes that while the Veteran appears to receive ongoing treatment from the Baltimore VA Medical Center, his post-May 2008 treatment records from this facility do not appear in the record.  Therefore, while the appeal is in remand status these records should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(b) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records).

Accordingly, the appeal is REMANDED to the RO/AMC for the following actions:

1.  The RO/AMC should obtain and associate with the record all of the Veteran's post-May 2008 treatment records from the Baltimore VA Medical Center.  All actions to obtain the requested records should be documented fully in the claims file. 

2.  After undertaking the above development to the extent possible, the RO/AMC should make arrangements with an appropriate VA medical facility for the Veteran to be afforded a Persian Gulf War Syndrome examination by an appropriate medical doctor.  The claims file should be provided to the examiner for review in connection with the examination.  All indicated tests and studies deemed appropriate by the examiner must be accomplished and all clinical findings should be reported in detail.  Thereafter, based on a review of the claims file and the examination of the claimant, the examiner should provide answers to the following questions.

a.  Is the Veteran's arthralgias and/or myalgias associated with a known clinical diagnosis?  

b.  If the Veteran's arthralgias and/or myalgias are associated with a known clinical diagnosis, for each diagnosed disorder address whether it at least as likely as not (50 percent probability or more) that: 
(1) the disorder had its onset during his military service or has continued since that time or 
(2) if the diagnosis includes arthritis, whether the disorder manifested itself to a compensable degree in the first post-service year.

c.  If the Veteran's arthralgias and/or myalgias cannot be associated with a known clinical diagnosis, specify whether it is at least as likely as not (50 percent probability or more) that he has objective indications of a chronic disability resulting from an illness manifested by arthralgias and/or myalgias, as established by history, physical examination, and laboratory tests, that have either: 
(1) existed for 6 months or more at any time during the pendency of the appeal or 
(2) exhibited intermittent episodes of improvement and worsening over a 6-month period at any time during the pendency of the appeal?  

In providing answers to the above questions, the examiner should comment on and/or take note of the fact that the claimant is competent and credible to report on the observable signs and symptom of his disability while on active duty and since that time even when his records are negative for symptoms of or a diagnosis. 

In providing answers to the above questions, the examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.  

3.  If any of the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence received including the February 2008 to May 2008 treatment records from the Baltimore VA Medical Center, and any evidence not received, and all applicable laws and regulations considered pertinent to the issues currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

